Citation Nr: 0838697	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-39 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $1,514.00, to include 
the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1980 
until July 2000.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 overpayment determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, and from a debt waiver decision, of the 
Committee on Waivers and Compromises at the Waco RO, in March 
2004, denying waiver of the overpayment.  The case was 
subsequently transferred to the RO in Houston, Texas.  


FINDINGS OF FACT

1.  An overpayment of $1,514.00 was properly created upon the 
military payment of retirement benefits received concurrently 
with the payment of VA disability benefits for the months 
from August 2001 through September 2003 totaling $1,514.00.  

2.   There was no fraud, misrepresentation, bad faith on the 
part of the veteran in the creation of the debt or otherwise 
as associated with the claim and request for waiver of 
overpayment.  

3.  Collection of the $1,514.00 overpayment would likely not 
result in undue hardship. 

4.  Collection of the $1,514.00 overpayment would not nullify 
or defeat the objective for which the benefits were created.

5.  Waiving the $1,514.00 overpayment would not result in 
unjust enrichment of the veteran.  

6.  The veteran has not changed his position to his detriment 
in receiving the $1,514.00 overpayment, so as to result in 
additional harm from collection of that overpayment.  

7.  Considering equity and good conscience, a fair decision 
for both the veteran and the government dictates waiver of 
the $1,514.00 overpayment.  


CONCLUSIONS OF LAW

1. There is a valid debt resulting from payment of both VA 
compensation benefits, and military retirement benefits, for 
the interval from August 2001 through September 2003, in the 
amount of $1,514.00.  38 U.S.C.A. §§ 101(4), 1115, 5107, 
5304(a), 5305 (West 2002 & Supp. 2007); 38 C.F.R. §  3.700 
(2007); 38 C.F.R. § 3.4(b)(2), 3.57(a) (2008).  

2. The criteria are met for waiver of recovery of the 
overpayment in the amount of $1,514.00. 38 U.S.C.A. §§ 5302 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter: Duty to Assist

Regarding the duties to assist and notify, the Board notes 
that a court decision has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (see 38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver 
claims. Barger v. Principi, 16 Vet. App. 132, 138 (2002). In 
reaching this decision, the United States Court of Appeals 
for Veterans Claims (Court) observed that the statute 
pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its 
own notice provisions. This statute requires that a payee be 
notified of his or her right to apply for a waiver, and a 
description of the procedures for submitting the application. 
38 U.S.C.A. § 5302(a).

In addition, by regulation, it is required that, when a debt 
results from an individual's participation in a benefits 
program, the individual must be informed of the exact amount 
of the debt, and the collection methods to be employed. 38 
C.F.R. § 1.911(d) (2008). The individual must also be 
notified of his or her rights and remedies, specifically, 
that he may informally dispute the debt, or the amount of the 
debt; that he may request a waiver; that he may request a 
hearing; and that he may appeal the underlying debt. 38 
C.F.R. § 1.911(b), (c) (2008). This information was provided 
to the appellant. The claimant must also be provided notice 
of the reasons for the debt. 38 C.F.R. § 1.911(d) (2008). 
This was accomplished in letters sent to the veteran, the 
March 2004 waiver decision, and an October 2005 statement of 
the case.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained. All relevant evidence identified by the appellant 
was obtained and considered. The claims file contains the 
appellant's financial status report. The appellant at first 
requested a hearing, but then in October 2005 cancelled that 
hearing request.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim. The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim. Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

The Board herein grants waiver of the entire overpayment, and 
hence any duty of notice and to assist in the development of 
his appeal of the overpayment and waiver request is 
effectively rendered moot.  

II.  Factual Background and Preliminary Findings

The evidentiary record contains an August 1999 Department of 
the Army statement informing that the veteran was to be 
retired July 31, 2000, with completion of in excess of 20 
years of service.  The veteran's original claim and military 
correspondence inform that the veteran retired from the 
military as of August 2000 and is in receipt of military 
retirement pay.  

In August 2000 the veteran submitted an original claim and 
provided the name of his dependent daughter and her date of 
birth of July 31, 1983.  

By an October 2000 decision the RO granted the veteran 
service connection for multiple disabilities, with a combined 
disability rating of 30 percent effective from August 1, 
2000.  

In a November 2000 notice of rating action informing the 
veteran of a disability benefits decision, the RO also then 
informed him of adjustments related to military retirement 
pay, as well as the effect the veteran's dependent daughter 
would have on the veteran's VA benefits payment.  
Specifically, it informed that beginning in November 1, 2000, 
the veteran was entitled to $312.00 per month, including 
adjustments to retirement pay; and that beginning July 31, 
2001, the veteran would be entitled to $288.00 per month 
because his dependent daughter would then turn 18.  

In July 2001 the veteran complete a Request for Approval of 
School Attendance, VA Form 21-674, stating that the veteran's 
daughter was never married, and providing the community 
college where she was attending school, as well as the 
expected date of graduation of May 30, 2005.  There is no 
date stamp on the form to indicate when it was received by 
VA.  However, the claims file does contain a July 2001 letter 
from the RO, informing that additional benefits would 
continue to be paid until July 31, 2004, in an amount 
reflective of the veteran's daughter's continued dependency 
status.  

In August 2003 the RO sent the veteran a letter informing 
that it had recently sent the veteran a Request for Approval 
of School Attendance, VA Form 21-674, to be completed and 
returned to inform VA whether the veteran's daughter was 
still unmarried and in school.  The RO further informed in 
that letter that because the veteran had not yet returned the 
completed form, July 2001 was the last month VA knew that the 
veteran's daughter was still in school and unmarried.  
Accordingly VA would reduce the veteran's benefits beginning 
the following month, August 2001.  The letter informed that 
if completed forms are not returned benefits would be changed 
from having been $417 per month beginning August 1, 2001, to 
$360 per month beginning August 1, 2001.  

Also in the August 2003 letter, the RO then informed the 
veteran that his benefits would not be reduced until October 
1, 2003, to give the veteran time to demonstrate that the 
benefits should not be reduced back to August 1, 2001.  The 
RO provided with that letter a decision reply form as well as 
a Request for Approval of School Attendance, VA Form 21-674, 
to be completed and returned by the veteran.  The RO 
emphasized that these forms should be completed and returned 
"right away."

The Board notes that the claims file contains no copy or 
other record of the veteran having been sent a VA Form 21-674 
at any time between August 2001 and the August 2003 letter, 
notwithstanding the contentions within that August 2003 
letter to the contrary.  

In September 2003, the veteran duly submitted a Request for 
Approval of School Attendance, VA Form 21-674, showing that 
his daughter was continuing to attend school at the same 
community college which he indicated on the Request for 
Approval of School Attendance, VA Form 21-674, that he 
completed in July 2001.  In the new September 2003 form, the 
veteran added that the expected date of graduation was now 
May 15, 2005, a change of 15 days not relevant to this case, 
except to the extent her ongoing school attendance was 
reaffirmed by this second submission of the VA Form 21-674.  
This form is date stamped as having been received at the RO 
on September 15, 2003.  

The RO sent the veteran a letter dated September 22, 2003, 
apparently in response to the September 2003 VA Form 21-674 
from the veteran, informing that the veteran's disability 
compensation award was being amended, so that the monthly 
rate would be (in pertinent part) $433 per month effective 
December 1, 2002, and $374 per month beginning June 1, 2005.  
The letter informed that these benefit payments reflected the 
veteran's daughter's continued school attendance until June 
1, 2005.  

However, the RO in October 2003 sent a contrary letter to the 
veteran informing that the veteran had not replied to the 
August 2003 request for a completed VA Form 21-674, and that 
an overpayment had therefore been created based on removing 
the veteran's daughter from his benefit award effective from 
August 1, 2001.  The RO informed that the entitled benefit 
amounts were (in pertinent part) as follows: $360 per month 
beginning August 1, 2001; $369 per month beginning December 
1, 2001; $374 per month beginning December 1, 2002.  

The claims file contains a reply letter from the Defense 
Finance and Accounting Service in October 2003, in reply to 
an RO query regarding retirement pay adjustments based on VA 
benefits payments.  The letter informed that retirement pay 
had been reduced by $360 monthly effective August 1, 2001, by 
$369 monthly effective December 1, 2001, and by $374 monthly 
effective December 1, 2002, based on VA-reported disability 
payments.

The veteran in November 2003 disagreed with the October 2003 
determination of overpayment.  In December 2003 the veteran 
again submitted a completed VA From 21-674.  

Additionally, in November 2003 the veteran submitted a 
request for waiver of overpayment in the amount of $1,514.00.  
He then submitted a financial status report, VA Form 5655, 
informing that he had a total monthly net income of 
$2,494.87, and that his wife received child support in the 
amount of  $1,050.00, resulting in a total monthly net income 
of $3,544.87.  The veteran then indicated that he had 
expenses including rent or mortgage and other living expenses 
totalling $2,348.46.  (The veteran completed this form 
somewhat erroneously, in that he listed in box 23, which is 
labeled "total monthly income," his total monthly expenses 
exclusive of child support.)  The veteran also then indicated 
installment and other outstanding debts with unpaid balances 
totaling $24,835, with $1,101.19 due monthly on these debts, 
and $1,241 past due on these debts.  

Subtracting expenses from income, the veteran thus has shown 
that his typical monthly income exceeds his typical monthly 
expenses by $95.22.  

The RO in March 2004 made a waiver determination in which it 
calculated the veteran's income at $3,544.28, and monthly 
expenses at $3,449.59, with an amount left over each month of 
$94.69.  The RO then concluded that the veteran had the 
capacity to repay the overpayment, and denied the waiver 
request.  Overpayment figures accompanying that determination 
statement inform that the overpayment occurred for the months 
from August 2001 through September 2003, with an overpayment 
of $57 for each the four months through November 2001, an 
overpayment of $58 for each of the twelve months through 
November 2002, and an overpayment of $59 for each of the ten 
months from December 2002 through September 2003.  This 
resulted in a total overpayment of $1,514.00.  

As the RO explained in the March 2004 waiver denial 
determination, the overpayment of $,1514.00 was created when 
the veteran failed to promptly inform of a change in 
dependents status.  The RO further explained that while the 
veteran had since verified his daughter's continued schooling 
and eligibility on that basis, the overpayment debt remained 
because the military department had issued him retirement pay 
based on the veteran receiving the lesser amount of 
disability pay based on no dependent child.  

The claims file contains no record of the RO having sent the 
veteran a VA Form 21-674 subsequent to its receipt of the 
completed one submitted by the veteran in July 2001.  Thus, 
there is no evidence of record to support the RO's statement 
and conclusion, as voiced in the August 2003 letter to the 
veteran, that the veteran had failed to complete and return a 
VA Form 21-674.  In short, the Board can find no basis in the 
record for the RO's action in retroactively reducing the 
veteran's benefits payments for the interval in question, 
because a VA Form 21-674 was plainly received in July 2001, 
and the only request the RO made for an additional VA Form 
21-674, in August 2003, was fulfilled by the veteran prior to 
the imposed deadline of October 1, 2003.   

Nonetheless, as the RO has informed in its March 2004 waiver 
denial determination, despite entitlement to benefits at a 
rate including based on the veteran's daughter's continued 
dependent status as an unmarried, enrolled student younger 
than 23, overpayment was created by virtue of the military 
paying the veteran retirement pay, over the payment interval 
in question, at a level based on the veteran's receipt of 
disability benefits at a benefits level at the above-noted 
lower levels based on the veteran's daughter not being a 
dependent.  This upward-adjustment in military retirement 
pay, not any overpayment of VA benefits, effectively created 
the overpayment.  


III.  Validity of the Debt

Any veteran entitled to compensation for disability rated not 
less than 30 percent is entitled to additional compensation 
for dependents, to include a dependent child. 38 U.S.C.A. § 
1115 (West 2002 & Supp. 2007); 38 C.F.R. § 3.4(b)(2) (2007).  

A dependent child includes persons who are members of the 
veteran's household who are unmarried and either an offspring 
of the veteran, a child legally adopted before the age of 18 
years, or a stepchild who acquired that status before the age 
of 18 years.  In addition, the child must also be someone 
who: (1) is under the age of 18 years; or (2) before reaching 
the age of 18 years became permanently incapable of self 
support; or (3) after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution. 38 U.S.C.A. § 101(4); 38 
C.F.R. § 3.57(a).  The relevant questions here were of the 
veteran's daughter's continued status as an unmarried person 
under the age of 23 continuing with education or training.  

In this case, the veteran was in receipt of a combined 30 
percent disabling effective from August 2000.  A higher 
compensation rate based on that percentage rating was due to 
the veteran's daughter's status as a dependent, turned on the 
veteran's daughter's remaining unmarried and in school 
pursuing education or training following her 18th birthday on 
July 31, 2001.  

As addressed above, the veteran provided timely and repeated 
notice of his daughter's unmarried status and continued 
schooling through May 2005, via submitted VA Form 21-674, 
Request for Approval of School Attendance.  However, 
overpayment was nonetheless created by the RO's erroneous 
initial conclusion that the veteran failed to provide timely 
notice and VA having paid the veteran disability payments 
based on that continued dependent status for pay periods from 
August 2001 through September 2003.  VA considered these 
payments to have resulted in overpayments totalling in the 
amount of $1,514 for the months from August 2001 through 
September 2003.  VA also notified the Defense Department of 
VA disability payments, for the months in question from 
August 2001 through September 2003, reflective of payments 
based on the veteran's daughter not being counted as a 
dependent.  While VA entitlement has thereafter been 
corrected, so that the veteran was in fact entitled to the 
higher amount based on dependent status of his daughter 
continuously including from August 2001 through September 
2003, the RO has now concluded that not recognizing an 
overpayment for that interval from August 2001 through 
September 2003 would result in the veteran having been paid 
the difference of $1,514.00 for that interval from August 
2001 through September 2003, both in VA disability benefits 
and in military retirement pay.  

To the extent of the veteran having received duplicate 
payment in this amount of $1,514.00, between VA disability 
payments and military retirement payments, the Board is in 
agreement that a valid debt was created in the amount of 
$1,514.00.  With respect to the veteran's receipt of military 
retired pay and award of VA compensation benefits, it is 
noted that VA law and regulations currently provide that a 
veteran is prohibited from receiving military retirement pay 
concurrently with benefits payable under laws administered by 
VA. 38 U.S.C.A. §§ 5304(a), 5305 (West 2002); 38 C.F.R. § 
3.700.  Thus, entitled amounts of retired pay must be offset 
by disability payments received.  

Note that during the pendency of the current claim, effective 
from November 20, 2006, VA revised 38 C.F.R. § 3.750 to 
provide that certain veterans are eligible for concurrent 
receipt of disability compensation and military retired pay- 
veterans with one or more service-connected disabilities 
rated 50 percent or more, or veterans with 20 or more years 
of service.  38 C.F.R. § 3.750 (a) - (c) (2006).  However, 
the present case pertains to overpayments over an interval 
from August 2001 to September 2003, and hence the revised 
38 C.F.R. § 3.750 is not applicable, notwithstanding the 
veteran's 20 years of active service.  


IV.  Timeliness of Waiver Request

Under 38 U.S.C.A. § 5302; 38 C.F.R. § 1.964(e), a request for 
a waiver of an overpayment must be made within 180 days of 
the date of notification of the indebtedness.  The record 
reflects that the veteran timely submitted his waiver request 
in November 2003, within 180 days of the October 2003 
overpayment determination.  


V.  Waiver Analysis

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience. See 38 C.F.R. § 1.962 (2008).  The Board has 
delegated authority to waive such overpayments in the present 
appeal.  38 C.F.R. § 1.963 (2008).  The standard of "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965 (2008).  The decision 
reached should not be unduly favorable or adverse to either 
side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).

In making this determination, consideration will be given to 
the following non-exclusive list of elements to be 
considered:

(1) Fault of the debtor. Where actions of the 
debtor contribute to the creation of the debt.

(2) Balancing of faults. Weighing fault of debtor 
against Department of Veterans Affairs fault.

(3) Undue hardship. Whether collection would 
deprive debtor or family of basic necessities.

(4) Defeat the purpose. Whether the withholding of 
benefits or recovery would nullify the objective 
for which the benefits were intended.

(5) Unjust enrichment. Failure to make restitution 
would result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance 
on Department of Veterans Affairs benefits results 
in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).  

In determining whether a waiver of loan guaranty indebtedness 
may be granted, the Board must first address the issue of 
whether fraud, misrepresentation, or bad faith exists, in 
which case waiver of recovery of the debt is precluded. 38 
U.S.C.A. § 5302(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 1.965(b) (2008).  It should be emphasized that only one of 
the three elements (fraud, misrepresentation, or bad faith) 
need be shown to preclude consideration of waiver of recovery 
of the loan guaranty indebtedness. Id.

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense. Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

In this case, the Board finds no actions or intentions on the 
part of the veteran to act other than honestly and fairly.  
The Board finds no suggestions of fraudulent intent, or 
generally of fraud, misrepresentation, or bad faith.  
Accordingly, the Board finds none of these elements on the 
part of the veteran to preclude entitlement to waiver.  
38 C.F.R. § 1.965(b).

Turning to the factors to be weighed in determining whether a 
waiver of overpayment is warranted, the Board finds as 
follows:

(1) No actions of the veteran contributed to the 
creation of the debt. 

(2) VA was entirely at fault in the creation of 
the debt, for having reported to the Defense 
Finance and Accounting Service an amount paid to 
the veteran in disability benefits less than the 
amount the veteran was entitled for the interval 
from August 2001 to September 2003, and less than 
the amount the veteran was paid for that interval, 
based on dependency status of his daughter.  The 
veteran never failed to properly and timely inform 
of and provide required and requested information 
concerning his daughter's continuing dependency 
status over that interval.

(3) While undue hardship per say is not indicated 
by the income and expenses reported by the 
veteran, the veteran's considerable outstanding 
debt and increasing costs of household staple 
goods such as fuel in the present economy, suggest 
that hardship is present as an ongoing 
consideration for the veteran, and that the 
additional burden of recovering the overpayment 
would contribute to this hardship.  In reaching 
this conclusion, it is again noted that the 
veteran was not at fault for the creation of the 
debt and that overall fairness considerations 
weigh against his having to repay the amount, 
especially considering the small amount by which 
his income exceeds expenses.

(4) Recovery of the benefit payments would not 
nullify the objectives of the benefits, because, 
as has been noted, the veteran did receive 
duplicate payments totaling the amount in 
question, between military retired pay and VA 
disability benefits payments, which duplicate 
payments are disallowed by VA law.  38 C.F.R. 
§ 3.700.  

(5) The Board does not believe that waiver of the 
overpayment would result in unjust enrichment in 
this case, principally because the overpayment is 
of a small amount, VA was at fault in creation of 
the overpayment, and both VA and the veteran have 
already undergone considerable aggravation as a 
result of the overpayment and its aftermath, as 
detailed above.  Administrative costs of the 
ongoing dispute of this matter, and aggravation 
already suffered by the veteran as a result of 
this case (brought on by no fault of his own), 
both likely exceed the amount of the overpayment.  
Further, the revised 38 C.F.R. § 3.750, which 
allows for both VA disability and retirement 
benefits for veterans such as the appellant who 
have completed 20 years of service, while not 
applicable to the time interval of the over 
payment, speaks strongly to the absence of 
injustice in allowing the waiver of overpayment in 
this case.  

(6) The record lacks evidence of the veteran 
having changed his position to his detriment.  

38 C.F.R. § 1.965(a).  

Weighing these factors, and relying heavily on the factors of 
fault and the finding of no unjust enrichment, as discussed 
hereinabove, the Board finds that equities weigh in favor of 
granting waiver of the overpayment.  38 C.F.R. § 1.965.  Put 
another way, the Board finds that considering equity and good 
conscience, a fair decision for both the veteran and the 
government dictates waiver of the $1,514.00 overpayment.  
38 C.F.R. § 1.965.  




ORDER

Overpayment of the amount of $1,514.00 is waived.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


